--------------------------------------------------------------------------------

TAKEDOWN ENTERTAINMENT//ADVERTISING AGREEMENT

THIS AGREEMENT dated May 7, 2011 is between:

                                       Takedown Fight Media Inc., a Nevada
company with executive                                         offices at Suite
450 – 9107 Wilshire Boulevard                                        Beverly
Hills, California, USA, 90210                                                  
                                                                               
                                                     ("Takedown") AND          
                             Dr. Diego Allende, a businessperson with offices at
6234 North First Street                                        Fresno, CA 93710,
United States                                                                  
                                                                               
                                             ("Sponsor")                        
               (Takedown and Sponsor are sometimes collectively referred to
herein as the                                        “Parties” and each as a
“Party.”

BACKGROUND

A. Takedown is engaged in the development, production, distribution, marketing
and licensing of mixed martial arts (“MMA”) content, programming and merchandise
for North American and International markets (collectively the "MMA Business").

B. Dr. Allende is a physician engaged in the development and provision of
nutritional products and therapies for the enhancement of health and athletic
performance.

C. Takedown has agreed to provide, and the Sponsor has agreed to purchase,
subject to the terms of this Agreement, certain advertising services in
promotion of the Sponsor Property (as defined below) in connection with the MMA
Business.

AGREEMENTS

     For good and valuable consideration, the receipt and sufficiency of which
each Party acknowledges, the Parties agree as follows:

--------------------------------------------------------------------------------

PART 1

ADVERTISING SERVICES

1.1 Sponsor Property. Takedown’s services hereunder shall relate to the
products, services, brands, trade names, logos, trademarks and copyrighted
materials designated by Sponsor from time to time during the Term (as defined in
below Section 5.1), and which are referred to herein as the “Sponsor Property”.

1.2 Advertising Services. Upon the terms and subject to the conditions of this
Agreement, Takedown agrees to provide the following advertising services (the
“Advertising Services”) to Sponsor during the Term:

  (a)

meaningfully consult and jointly develop with Sponsor, on an ongoing basis
during the Term, an advertising and general media strategy for the Sponsor
Property in the context of Takedown’s MMA Business (collectively the “Media
Plan”);

        (b)

design and prepare, or arrange for the design and preparation of the advertising
materials and advertisements (the “Advertising Materials”) required for the
execution of the Media Plan; and

        (c)

arrange for the placement of the Advertising Materials in furtherance of the
Media Plan in the media placement categories offered by Takedown from time to
time during the Term which may include, subject to then current availability,
any of the placement categories listed in Schedule “A” hereto (collectively the
“Advertising Placements”) .

1.3 Allocation of Compensation: Sponsor acknowledges and agrees that, unless
otherwise mutually agreed by the parties in writing, the Advertising Services
hereunder shall be limited to a selection of services falling within the budget
afforded by the Compensation payable in accordance with below section 1.4. To
that effect, Sponsor agrees that costs in respect of the Advertising Services
shall be allocated as follows:

 * 20% of the Compensation shall be allocated to Takedown overhead and ongoing
   consultation services in respect of the Media Plan;
   
   
 * cost allocated to the production of Advertising Materials shall be determined
   according to actual costs incurred by Takedown in respect of the Advertising
   Materials, exclusive of Takedown overhead costs, but inclusive of all
   expenses payable to third parties, including but not limited to cost of
   materials, labour, storage, and shipping.

--------------------------------------------------------------------------------

 * costs allocated to the Advertising Placements shall be determined according
   to the then current rates charged by Takedown, which rates shall be subject
   to change from time and time.

Notwithstanding the foregoing, Sponsor agrees that no portion of the
Compensation shall be refundable or fail to become due by reason of any failure
by Sponsor to apply any portion of the Compensation toward Advertising Services
made available by Takedown in Takedown’s sole discretion. However, should
Takedown fail to offer sufficient Advertising Services during the Term to
account for any portion of the Compensation, the balance of unallocated
Compensation shall either be refundable to Sponsor within 30 days following the
completion of the Term or, subject to the mutual written agreement of Sponsor
and Takedown, allocated to Advertising Services provided subsequent to the
initial Term.

1.4 Non-Exclusivity. Takedown’s services hereunder shall be provided on a
non-exclusive basis to Sponsor.

1.5 Compensation. In full consideration of the Advertising Services Sponsor
shall pay to Takedown aggregate compensation in the amount of $300,000 (the
“Compensation”) for each 12 month period during the Term, payable in four equal
quarterly instalments of $75,000 beginning on the execution of this Agreement
and every 90 days thereafter. The Compensation shall be inclusive of all taxes,
and costs in respect of the Advertising Materials.

1.6 Account Statements. Takedown will provide to Sponsor advertising account
statements within twenty (20) days following completion of each quarterly period
during the Term. All account statements shall include a summary of Advertising
Services rendered during the applicable period and associated costs incurred by
Takedown in relation to such services. Takedown may, but shall not be required
to itemize or allocate any overhead costs in respect of the services hereunder.

1.7 Special Projects. In the event that Takedown undertakes, at Sponsor’s
requests, any special advertising project not described in this Agreement or
falling outside of the budget afforded by the Compensation, Takedown shall
provide to Sponsor an estimate of total charges in respect of such special
project, including any charges for materials or services required from third
parties and, subject to Sponsor’s prior approval of such estimate, Takedown
shall execute the special project according to the estimate. Unless otherwise
agreed by the Parties, all costs in respect of any special project shall be
payable by Sponsor within 30 days following receipt of any partial or final
invoice in respect thereof.

1.8 Advertising Standards. Takedown has the continuing right to edit and modify
any and all Advertising Materials or elements of the Sponsor Property to the
extent that Takedown deems necessary to conform to the public interest and to
the programming and operating policies of Takedown, in its sole discretion.
Takedown reserves the right to refuse to accept for dissemination any
Advertising Materials or elements of the Sponsor Property which does not in
Takedown’s judgment conform to the public interest or to such policies and
standards, or which in the reasonable opinion of Takedown may violate or
threaten to violate the rights of others.

--------------------------------------------------------------------------------

PART 2

REPRESENTATIONS AND COVENANTS OF TAKEDOWN

2.1 Representations. Takedown represents and warrants to the Sponsor that
Takedown is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, and has the power and capacity
to enter into this Agreement and carry out its terms to the full extent.

2.2 Full Faith and Diligence. Takedown shall faithfully, honestly and diligently
serve the Sponsor and cooperate with the Sponsor to ensure that all services
rendered hereunder, including the Advertising Services, are rendered in
accordance with prevailing professional standards in the media and entertainment
industry.

PART 3

REPRESENTATIONS AND COVENANTS OF SPONSOR

3.1 Representations. Sponsor represents and warrants to Takedown as follows,
with the intent that Takedown will rely on these representations and warranties
in entering into this Agreement, and in concluding the purchase and sale
contemplated by this Agreement.

     (a) Sponsor has all necessary legal power and authority to enter into and
perform his obligations under this Agreement and the consummation of the
transactions contemplated hereunder.

     (b) No representation or warranty made by Sponsor in this Agreement
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements contained herein not materially false or
misleading.

     (c) Except to the extent that such materials are non-proprietary and in the
public domain, or duly licensed to Sponsor by written agreement authorizing the
uses contemplated herein, Sponsor is the sole owner of all right, title, and
interest in and to the Sponsor Property, including but not limited to all rights
under trademark and copyright therein, whether registered or unregistered, and
no authorizations or consents are required from any third party to render lawful
the use of the Sponsor Property as contemplated by this Agreement.

     (f) Neither Sponsor nor, to the best of Sponsor’s knowledge, any third
party owner or licensor of the Sponsor Property has received any oral or written
claim or cease and desist letter, or is subject to any outstanding injunction,
judgment, order, decree, ruling, charge, settlement, or other dispute involving
the intellectual property rights or other rights of any third party in relation
to the Sponsor Property, and there are no grounds for any claim: (i) alleging
that the Sponsor Property infringes or misappropriates any third party rights;
or (ii) challenging the title in or alleging misuse of the Sponsor Property.

--------------------------------------------------------------------------------

3.2 Notice of Claim. Sponsor shall notify Takedown forthwith in writing of any
actual, actual, threatened or reputed third party claim of infringement or
misappropriation of any patent, copyright, trademark, trade secret, confidential
information, or other intellectual property, or the violation of any other
right, rule or regulation arising out of, related to, or in connection with the
sale, use, or promotion of the Sponsor Property. Sponsor acknowledges and agrees
that Takedown shall have the right to terminate this agreement and to cease
providing the services hereunder in Takedown’s sole discretion and without
refund or penalty upon the occurrence of any such claim.

PART 4

INDEMNIFICATION

4.1 Indemnification by Sponsor. Sponsor agrees to defend, indemnify and hold
harmless Takedown and each and all of its directors, officers, employees,
agents, affiliates, successors and assigns, together with each and all of their
respective directors, officers, employees, agents, successors and assigns ( each
and all of the foregoing being referred to collectively as the “Takedown
Indemnitees”) from and against any and all claims, losses, liabilities, damages,
costs, obligations, assessments, penalties and interest, demands, actions, and
expenses (including actual attorneys’ fees), whether direct or indirect, known
or unknown, absolute or contingent (including, without limitation, settlement
costs and any legal, accounting, and other expenses for investigation or
defending any actions or threatened actions) (collectively the “Losses”), which
any Takedown Indemnitee may suffer or incur as a result of or related to any
breach by Sponsor of any representation, warranty or covenant made in this
Agreement.

4.2 Indemnification by Takedown. Takedown shall defend, indemnify, and hold
harmless Sponsor from and against any and all Losses which Sponsor may suffer or
incur by reason of any breach by Takedown of any of its representations,
warranties, agreements, or covenants contained in this Agreement.

4.3 Survival of Representations and Covenants. All representations, covenants
and agreements made by Takedown or Sponsor in this Agreement or in any Schedule
hereto will, unless otherwise expressly stated, survive the termination of this
Agreement and will continue in full force and effect for the benefit of Sponsor
and of Takedown, as applicable.

PART 5

TERM AND TERMINATION

5.1 Term. The term of this Agreement shall begin upon the date first written
above and shall continue for a period of twelve (12) months thereafter (the
“Term”). The Parties may extend the Term for an additional period of one year
thereafter by mutual agreement in writing.

5.2 Termination of this Agreement. This Agreement may be terminated in its
entirety upon the occurrence of any of the events and by the Party specified as
follows:

          (a) By the non-breaching Party (the “Non-Breaching Party”)if the
Non-Breaching Party gives written notice to the other Party (the “Breaching
Party”) that the Breaching Party breaches in any material respect any material
provision of this Agreement and such breach: (i) is incapable of cure; or (ii)
is capable of cure, but not cured within sixty (60) days of the Breaching
Party's receipt of notice in writing of such breach from the Non-Breaching
Party;

--------------------------------------------------------------------------------

          (b) By either Party upon the bankruptcy of the other Party;

          (c) By mutual written consent of the Parties,

5.3 Effect of Termination. Upon termination or expiration of this Agreement, the
following shall immediately occur:

          (a) Sponsor shall pay to Takedown within thirty (30) days after the
effective date of termination or expiration all Compensation due prior to such
effective date;

          (b) Sponsor shall reimburse Takedown for all expenses incurred by
Takedown as of the effective date for Advertising Services to be provided during
future periods for which Compensation is not yet due;

          (b) Takedown shall have the right but not the obligations to continue
any advertising or media placement of the Sponsor Property for a period of six
months following the termination.

          (c) Within thirty (30) days after the effective date of expiration or
termination, each Party shall return to the other Party all of its Confidential
Information.

5.4 Waiver. The failure of either Party to exercise any rights or remedies to
which it is entitled upon the happening of any of the events referred to this
Part 5, shall not be deemed to be a waiver of or otherwise affect, impair, or
prevent the non-breaching Party from exercising any rights or remedies to which
it may be entitled, arising either from the happening of any such event, or as a
result of the subsequent happening of the same or any other event or events
provided forth herein.

5.5 Survival. Expiration or early termination of this Agreement shall not
relieve either Party of its obligations incurred prior to the expiration or
early termination.

PART 6

CONFIDENTIALITY

6.1 Maintenance of Confidential Information. The Parties acknowledge and agree
that in the course of this Agreement they (each a “Receiving Party”) will,
either directly or indirectly, have access to and be entrusted with information
(whether oral, written or by inspection) relating to the other (the “Disclosing
Party”) or its respective affiliates, associates or customers (the “Confidential
Information”). For the purposes of this Agreement, “Confidential Information”
includes, without limitation, any and all customer lists, supplier lists,
distributor lists, distribution channels and methods, retailer lists, reseller
lists, employee information, financial information, sales or marketing plans,
advertising price lists, competitive analysis reports and any other thing or
information whatsoever, whether copyrightable or uncopyrightable or patentable
or unpatentable. The Receiving Party acknowledges that the Confidential
Information constitutes a proprietary right, which the Disclosing Party is
entitled to protect. Accordingly the Receiving Party covenants and agrees that
during the Term and thereafter until such time as all the Confidential
Information becomes publicly known and made generally available through no
action or inaction of the Receiving Party, the Receiving Party will keep in
strict confidence the Confidential Information and shall not, without prior
written consent of of the Disclosing Party in each instance, disclose, use or
otherwise disseminate the Confidential Information, directly or indirectly, to
any third party. Notwithstanding the foregoing, Sponsor agrees that nothing in
this Agreement shall prohibit Takedown or its affiliates from making any
disclosure required by the Securities Act of 1933, the Securities and Exchange
Act of 1934, or any applicable securities law, rule or regulation, and no such
disclosure shall require the prior approval of Sponsor.

--------------------------------------------------------------------------------

6.2 Exceptions. The general prohibition contained in Section 6.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

          (a) is available to the public generally in the form disclosed; (b)
becomes part of the public domain through no fault of Sponsor;

          (c) is already in the lawful possession of Sponsor at the time of
receipt of the Confidential Information; or (d) is compelled by applicable law
to be disclosed, provided that Sponsor gives Takedown prompt written notice of
such requirement prior to such disclosure and provides assistance in obtaining
an order protecting the Confidential Information from public disclosure.

PART 7

GENERAL

7.1 Further Assurances. The Parties will execute such further and other
documents and perform such further acts and other things as may be necessary to
carry out and give effect to the intent of this Agreement.

7.2 Notice. All notices required or permitted to be given under this Agreement
will be in writing and personally delivered to the address of the intended
recipient set out on the first page of this Agreement or at such other address
as may from time to time be notified by any of the Parties in the manner
provided in this Agreement.

7.3 Independent Contractor. The relationship of the Parties is that of
independent contractors. Neither Party nor any of their respective employees,
agents or contractors shall by reason of this Agreement be deemed an employee,
agent or joint venture of the other Party.

7.4 Force Majeure. Neither Party shall be liable hereunder by reason of any
failure or delay in the performance of its obligations hereunder (except for the
payment of money) for a period not to exceed ninety (90) days on account of
strikes, shortages, riots, insurrection, fires, flood, storm, explosions, acts
of God, war, governmental action, labor conditions, earthquakes or any other
cause which is beyond the reasonable control of such Party. Any condition
enumerated herein continuing beyond ninety (90) days shall constitute a default
under this Agreement.

--------------------------------------------------------------------------------

7.5 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and there are no representations, express or implied, statutory or
otherwise and no collateral agreements other than as expressly set out or
referred to in this Agreement.

7.6 Time of the Essence. Time will be the essence of this Agreement.

7.7 Applicable Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Nevada. The Parties hereby attorn to
the jurisdiction of the courts located in the City of Las Vegas, Nevada.

7.8 Currency. All references to currency hereunder shall be in United States
Dollars.

7.9 Successors and Assigns. This Agreement will enure to the benefit of and be
binding upon the Parties and their respective successors and assigns, except
that no Party may assign this Agreement without the prior consent of the other
Party.

7.10 Counterparts. This Agreement may be signed by facsimile or original and
executed in any number of counterparts, and each executed counterpart will be
considered to be an original. All executed counterparts taken together will
constitute one agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized agents as of the day and year first above written.

  DR. DIEGO ALLENDE       /s/Diego Allende   Dr. Diego Allende       TAKEDOWN
FIGHT MEDIA INC.   By: /s/Peter E. Wudy       Name: Peter E. Wudy   Title:
President and Director


--------------------------------------------------------------------------------

SCHEDULE “A”

Advertising Placement Opportunities

LIVE MMA Events

     

Fight mats, canvas, rings and cages

     

Arena signage, programs, product placement

     

Event, promoter and fighter sponsorship

     

Television Programming

     

Television and pay-per-view ads

     

Program and title sponsorship

     

Product placement and integration

     

Digital Media

     

Display ads, rich media, email, re-skins, contests

     

Branded channels, micro-sites, advertorial

     

Video pre-roll ads, program & title sponsorship


--------------------------------------------------------------------------------